Motion, to dismiss appeal denied, without costs, and without prejudice to renewal upon the argument of the appeal, in which event respondents are requested to brief the issue of whether the decision in Matter of Montgomery v LeFevre (87 AD2d 904) is in conflict with prior decisions of this court (see, e.g., Matter of Hall v LeFevre, 84 AD2d 622). Appeal rescheduled for the October, 1982 term and respondents’ brief shall be filed and served on or before September 15, 1982. Mahoney, P. J., Sweeney, Kane, Main and Levine, JJ., concur.